Citation Nr: 1817288	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-00 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to greater than a 10 percent initial rating for post-traumatic stress disorder prior to October 31, 2011 and 50 percent thereafter.

2. Entitlement to greater than a 10 percent initial rating for diabetes mellitus type 2 prior to June 20, 2011 and 20 percent thereafter.

3. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease, hiatal hernia, and irritable bowel syndrome.

4. Entitlement to service connection for a respiratory disability.

5. Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease.

6. Entitlement to service connection for obstructive sleep apnea.

7. Entitlement to service connection for erectile dysfunction.

8. Entitlement to service connection for a bilateral foot, ankle, and leg disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969 in the U.S. Marine Corps as an antitank assaultman with service in the Republic of Vietnam.  The Appellant is the Veteran's surviving spouse. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  The Veteran died in March 2014, and the Veteran's wife has been substituted as the Appellant.

The issue(s) of erectile dysfunction and bilateral foot, ankle, and leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. Prior to October 31, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as intrusive thoughts, flashbacks, nightmares, avoidance of trauma memories, feelings of detachment from others, hypervigilance, irritability, difficulty concentrating , inability to sleep (sleep onset), depressed mood with dysphoria, low energy and appetite, concentration deficits, feelings of worthlessness, anhedonia, some passive suicidal, social isolation (no friends, multiple divorces, only stable relationship with wife and son), mood swings, intense anxiety (so anxious that he could not breathe), occasional panic attacks, instances of violent behavior, flattened affect and mood, intermittent inability to perform activities of daily life, mild numbing, and memory problems.

2. From October 31,2011, PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; it has not been manifested by total occupational and social impairment.

3. Prior to June 20, 2011, the Veteran's type II diabetes mellitus required only restricted diet with no oral or insulin treatment.

4.  From June, 20 2011, the Veteran's type II diabetes mellitus required oral medication and a restricted diet, but not insulin.

5.  A gastrointestinal disability did not manifest in service and is not otherwise attributable to service

6.  A respiratory disability did not manifest in service and is not otherwise attributable to service.

7.  A lumbar spine disability, to include degenerative disc disease, did not manifest in service, or within one year of separation, and is not otherwise attributable to service.

8.  Obstructive sleep apnea did not manifest in service and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 50 percent, but not higher, for PTSD have been met prior to October 31, 2011.  38 U.S.C § 1155 (2012); C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an increased disability rating of 70 percent for PTSD have been met after October 2011.  38 U.S.C. § 1155 (2012); C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for an initial rating in excess of 10 percent for diabetes mellitus type 2 prior to June 2011 and 20 percent after are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.119, Diagnostic Code (DC) 7913 (2017).   

5.  A gastrointestinal disability was not incurred in or aggravated by service.  
38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  A respiratory disability was not incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  A lumbar spine disability, to include degenerative disc disease, did not manifest in service, or within one year of separation, and is not otherwise attributable to service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

8.  Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

9.  A gastrointestinal disability and obstructive sleep apnea is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

The Board remanded in March 2017 to obtain Social Security records.  The Social Security Administration notified the Regional Office that no such medical records exist.  This task having been accomplished, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017).  

The Veteran submitted a letter dated June 2010 with several vague statements regarding failure in the duties to assist and notify, with extensive citations to statute, regulations, and case law.  The Veteran did not state what, exactly, the VA had failed to do.  This letter makes references regarding failing to develop the case, including examinations.  Here, the Veteran failed to attend scheduled examinations for PTSD and other disabilities.  Although this may have been because of the Veteran's ill-health, there is nothing to support a finding that VA failed to assist or notify the Veteran.  The rest of the allegations are non-specific and irrelevant recitations of the law.

Besides the above, the Veteran (when living), the Appellant, and the representative have not raised any other argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disabilities have materially changed during the appeal, and staged ratings are warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD

PTSD is currently rated as 10 percent disabling prior to October 2011 and 50 percent after October 2011 under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contended that these ratings do not accurately depict the severity of his disability. 

The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal retinue behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often,) chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board prior to August 2014, the previous versions of the regulations including references to DSM-IV apply.

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Factual Background 

In a February 2007 VA treatment record, the Veteran's chief complaint was depression.  His symptoms were sadness and being "cranky," with mood swings, nervousness, watchfulness, easy startle, and with low energy and appetite.  He reported frequent crying, jerking around, and thrashing about in his sleep.  Mental status examination reported depressed mood and irritable, tearful with affect consistent with mood and content.  Insight and judgment were moderate.

A July 2007 mental health note reported nightmares, difficulty with sleep, anxious mood.  A January 2009 mental health note reported poor energy, "significant issues," not sleeping, irritability with crying with restricted affect.  A May 2009 note reported being "so [an]xious he couldn't breath."  

The Veteran had a VA contractor examination in April 2010.  The Veteran stated symptoms started five years prior, with symptoms of bad dreams, night sweats and perseverates on the past combat experiences.  The Veteran reported mild depression symptoms.  He reported issues for 20 years with sleeping (initiation and maintenance) with a history of "violent behavior" described as occurring three years earlier and that he had to be retrained on that occasion.  Treatment consisted of medication for the last five years with poor response.  The Veteran's only social relationship mentioned was with his wife, which was described as good.  He reported no social functioning changes due to his mental health disability.  He was retired due to a non-service connected disability.  Mental status examination was normal, except for "grossly inappropriate [behavior] with examples of Psychomotor Retardation and Wheel-Chair bound," poor eye contact, depressed mood, and flattened affect and mood.  

The diagnosis was PTSD with a GAF score of 45.  The examiner noted that the Veteran had persistently experienced traumatic events with "recurrent recollection of the event, feeling as if the traumatic events were recurring, recurrent distressing dream of the event and physiological reactivity that symbolizes an aspect of the traumatic event."  The Veteran demonstrated persistent avoidance of the stimuli associated with the trauma with markedly diminished participation in activities, feeling of detachment, and "sense of a foreshortened future."  He had hypervigilance and exaggerated startle response, with a duration of more than one month, causing "distress or impairment in social, occupational, or other areas of functioning."  He was reported as being able to provide self-care, but had intermittent inability to perform activities of daily life.  He had ability to maintain social relationships.  Prognosis was "poor."

A September 2010 mental health note reported the Veteran denied suicidal ideation, but had recent suicidal thoughts in past.

A January 2011 VA mental health initial evaluation note reported the Veteran had complaints of being aggravated and dazed and confused.  The Veteran reported worsening symptoms and endorsed "vague, passive" suicidal ideation.  Mental status examination showed lethargy, slow speech, mood dysphoric with congruent affect and impaired cogitation manifested by latency in response and slow speech, possible related to a reported stroke.  Other results were appropriate.  GAF score was 51.

VA treatment records for this period on appeal show assessment of prolonged PTSD, depression - either major depressive disorder or depressive disorder, NOS - as well as occasional additional diagnoses of anxiety disorders and insomnia.  He reported symptoms consistent with PTSD including "intrusive thoughts, flashbacks, and nightmares approximately 3 to 5 times per month; cognitive and behavioral avoidance of trauma memories; feelings of detachment from others; and hypervigilance, irritability, and difficulty concentrating."  See January 2011 VA mental health initial evaluation note.  The Veteran also had night terrors multiple times a week.  The Veteran's treatment records show difficulty with sleep, including inability to sleep (sleep onset) and nightmares mostly about his service in Vietnam.  The Veteran also reported and was observed to have depressed mood, including low energy and appetite and concentration deficits, and feelings of worthlessness and anhedonia.  The Veteran also had hypervigilance and easy startle.  The Veteran denied suicidal, violent, or homicidal ideation, although had some passive suicidal thoughts with no intent, plan, past attempt, or hospitalization.  Unless otherwise noted, thought process and content was reasonably logical and coherent with no delusional, obsessional, or paranoid thinking.  He had been divorced five times and had trouble with other people, but was happily married to his sixth wife during some of the period on appeal (to about October 2011) and maintained good social relationship with his son and grandchildren.  He reported occasionally drinking, but denied negative consequences of drinking, and denied illicit substance abuse.  

A February 2011 VA mental health treatment note stated the Veteran had "[d]aily intrusive thoughts; [e]motional reactivity when reminded" with irritability, somewhat exaggerated startle, avoidance behavior, lack of interest/pleasure, and mild numbing.  He additionally reported occasional panic attack that did not affect functioning.  He continued to report passive suicidal thoughts, with no plan.  GAF score was 52.  He had some memory problems and slow speech and mildly restricted affects, but otherwise had a normal and appropriate mental status examination.

Several March, April, and May 2011 VA mental health counseling notes report the Veteran's appearance, memory, attention/concentration, orientation, behavior, speech, mood, affect, thought process and content, judgment, and insight were all appropriate, normal, good, or otherwise within normal limits.  GAF scores range largely in the 50s (52-57).  He reported feeling like a burden and believing he would be better off dead.

An October 2011 VA mental health note reported the Veteran had slow and hesitant speech and had a deteriorating relationship with his wife, possibly related to health deterioration caused by strokes and other health difficulties.  The Veteran appeared disheveled with dysphoric mood, tearfulness when discussing physical deterioration, slow thought process, and passive secondary suicidal thoughts.  The Veteran had "dramatically diminished, concentration, motivation, and interest in activities that he used to enjoy, some degree of interpersonal withdrawal, reduced appetite, psychomotor retardation, and disruption of immediate recall and recent memory.  They also reported a range of possible [symptoms] of anxiety including frequent rumination and worry, restlessness, and easy fatigue."  The Veteran had "ongoing intrusive recollection, avoidance, and hyperarousal."  A November 2011 VA mental health diagnostic study note the day following the October 2011 note stated the Veteran had "severe" depression after Beck Depression Inventory.   
The Veteran did not have treatment for mental disabilities at the VA from October 2011 until his death in March 2014. 

The Veteran had several scheduled VA contractor examinations for PTSD (August 2012, January 2013) for which he failed to appear.  The record shows that during this time the Veteran was very ill and largely either in the hospital or confined to his house until his death in March 2014.  The Board has sympathetically construed the record and considered his ill-health in coming to below conclusions.

Prior to October 2011

The Board notes that the Veteran has separate diagnosed mental health disabilities, depression and PTSD with overlapping symptoms (insomnia, suicidal thoughts, difficulty in thought, etc.) as well as possible neurological issues from prior strokes.  As it is not possible to separate the effects of the service-connected and non-service-connected disabilities, these symptoms are attributed to the service-connected disability.  38 C.F.R. § 3.102; see Mittleider v. West, 11 Vet. App. 181, 182 (1998) (applying benefit of the doubt doctrine to these situations requires that signs and symptoms be attributed to the service-connected disability or disabilities).

The Board has considered the evidence of record.  The earliest detailed treatment record is dated February 2007 reported not sleeping without medication, issues with sleep every day of the week, realistic nightmares including "a theme of being tortured," inability to get along with people (except for his current wife) which caused him to divorce five times, and difficulties with managing anger.  There is nothing to suggest his symptoms from the period prior from March 2007 to April 2010 and from April 2010 to October 2011 markedly changed.  There are some suggestions that the Veteran actually had mild improvement with treatment in 2011, although not enough to warrant a staged rating throughout this period. The Board first notes that the Veteran's symptoms have largely been consistent prior to October 2011.  Although the more detailed treatment records occurred in the later part of the period, the symptoms appear similar.  GAF scores, when give, largely stayed in the mid-40s to mid-50s, with one score at 57.  
The Veteran's symptoms were predominately low energy and appetite, mood swings, past violent behavior, disruption of memory, depression, anxiety, difficultly sleeping with intense nightmares, isolation and avoidant behaviors, irritability, panic attacks not affecting functioning and hypervigilance, some passive suicidal thoughts, memory problems, slow speech, and mildly restricted affect.  Pertinently, the Veteran was found to have very limited social functioning, the record is completely devoid of any social interactions besides his wife and one reference to a son and grandchildren.  There are references to issues with a daughter.  There is no mention of current friends of any type and notations that he has no friends. 

The Board concludes that the symptoms and manifestations of his PTSD as shown during the VA contractor examination, treatment records, and in statements by the Veteran, demonstrate a degree of disability that warrants assignment of a rating 50 percent rating for this period.  See 38 C.F.R. § 4.7.  

With reference the ratings criteria, a 70 percent rating contemplates symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

According to the DSM-IV, a GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The ranges of the Veteran's scores were largely in the 50-60 range, with one rating in the mid-40s, indicating serious symptoms.  These have been considered when assigning the rating in this case.  The majority (all but one) of the Veteran's GAF scores reflect difficulty in social, occupational, or school functioning and "moderate symptoms" or moderate difficulty in social, occupational, or school functioning.  Accordingly, the Veteran's GAF score reflects the level of impairment contemplated by a 50 percent rating and does not reflect total occupational and social impairment.

The Veteran had retired prior to filing his claim due to non-service connected disabilities.  Turning to other relevant criteria, he was noted to be hygienic and clean, had at least some relationships with his wife and a son and grandchildren, and had no suicidal ideation (as opposed to passive thought).  The Veteran, according to his treatment records, has shown virtually none of the above symptoms or similar symptoms during this period.  The symptoms do not warrant an increased rating in excess of 50 percent for this period.

From October 2011

The Board notes a marked decline in presentation in the October 2011 VA treatment record.  He had a deteriorating relationship with his wife, his primary social relationship, and appeared disheveled with dysphoric mood and tearfulness.  The Veteran additionally had "dramatically diminished, concentration, motivation, and interest in activities . . . psychomotor retardation, and disruption of immediate recall and recent memory."  The Veteran had "ongoing intrusive recollection, avoidance, and hyperarousal."  The Veteran also had "severe" depression after testing.  

These symptoms were not present prior to October 2011.  Combined with the previously noted symptoms, the evidence of record supports a finding the Veteran's symptomology was consistent with a 70 percent rating for this period on appeal.  Namely, neglect of personal appearance; inability to establish and maintain effective relationship, as his main relationship was deteriorating at this time; limitation of recall and recent memory; and "dramatically diminished" in cognitive functioning.  
There are no GAF scores to consider for this period.

The Veteran's PTSD has not been characterized at any point above by total occupational and social impairment.  The Veteran has not had gross impairment in his thought processes or communication, delusions, grossly inappropriate behavior, and is not a persistent danger to himself or others.  The Veteran has not reported suicidal ideations nor is there evidence of the need for intervention to prevent violence to self or others.  The Veteran has been oriented to time and place, as can be determined by the sparse evidence available.  The Veteran remained married until his death and was able to maintain at least some type of social relationship with his wife, although marriage difficulty was reported toward the end of the Veteran's life.  In sum, the record does not support a finding of total occupational and social impairment because of his service-connected PTSD and associated symptoms.  As such, the evidence of record is against finding that the Veteran has demonstrated total occupational and social impairment, which would warrant a 100 percent rating. 

The Veteran died of liver failure due to alcohol abuse.  See January 2014 VA primary care note ("[S]hared with him and wife that he's slowly killing himself with his drinking").  Although PTSD and alcohol abuse are often associated, here there is no evidence that alcohol abuse is related to PTSD.  He routinely denied alcohol abuse in mental health treatment records through 2011, the Veteran denied any issues with alcohol, and he reported his occasional drinking was not due to trauma.  Although it appears the Veteran was not forthcoming on the matter of the quantity of his drinking, there is no evidence here that suggests connection between his PTSD and alcohol abuse.

Based on the weight of the evidence, the Board finds that the Veteran's symptoms of PTSD are not of the severity, frequency, and duration to result a higher rating.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board also emphasizes that it has not limited its review to the specific examples given in the rating criteria to find that a higher rating is not warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).

Diabetes

Pursuant to Diagnostic Code 7913, a 10 percent rating is assigned for restricted diet only.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is for application when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  

Under this provision, "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  

Pursuant to Diagnostic Code 7913, Note (1)-pertaining to diabetes mellitus-complications are rated as part of the diabetic process unless they are compensable disabling, in which case they are rated separately. 

Prior to June 2011

The medical evidence shows the Veteran was placed on a restricted diet.  See, e.g. February 2010 VA treatment note.  The Veteran was not treated with insulin or oral hypoglycemic agent during this period of the appeal.  Therefore, a rating excess of 10 percent is not warranted. 

From June 2011

The Veteran was treated solely with oral hypoglycemic agent (Metformin), first noted as an outpatient medication in VA records in late June 2011, (and not noted in a VA emergency department discharge plan with active medications earlier that month).  There is no medical evidence the Veteran was treated with insulin due to his diabetes, which would be required for a higher rating under the Rating Schedule.  For the above reasons, a rating in excess of 20 percent is not warranted during this period of the appeal.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).





Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.  Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases; including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Respiratory Disability

Review of the March 2007 claim does not clearly show that the Veteran claimed asthma and bronchiectasis was due to service.  It is not listed either on the "what disability are you claiming" section nor in the June 2007 addendum statement listing claimed illnesses and theories of entitlement.  He did not list treatment for it on the sections regarding where he had been treated for purposes of records request. 

However, he stated he was exposed to Agent Orange, mustard gas, and asbestos in the relevant section on the March 2007 claim and listed disability as "asma" and "bronchiectasis."  The Veteran only has one historical note of asthma, with use of an inhaler, and no treatment records for bronchiectasis.  

The Veteran did have chronic obstructive pulmonary disorder (COPD) due to smoking.  See January 2011 (noting assessment of COPD with wheezing, due to 40 years of smoking); see also 38 U.S.C. § 1103(a) (stating that injury or disease attributable to use of tobacco products in service cannot be the bases for a claim for service connection).  The Veteran had already been diagnosed with COPD when he filed the claim.  The Veteran did not file a claim for COPD, specifically listing only asthma and bronchiectasis, and the relevant adjudicative and appeals documents - SOC, SSOCs, rating decisions, VA Form 9, and lay statements - did not address COPD. As the Veteran is deceased, we cannot determine if he meant to claim COPD and must rely on the documents he submitted, which claimed asthma and bronchiectasis.  As result, a claim for COPD is therefore not before the Board.

The Board has considered a claim for asthma and bronchiectasis.  The Veteran claimed asthma and bronchiectasis, but no such diagnosed disability or manifestations separate from COD are noted in the records.  The diagnosis of a disability is essentially a medical question, and as such, is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable disability, associated with his respiratory system, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board acknowledges the Veteran's lay statements regarding his symptoms, which he is competent to make.  However, in the absence of a current diagnosis or manifestations of a respiratory disability other than COPD, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinion that he has asthma and bronchiectasis is inconsistent with the medical records and is of less probative value.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).




Gastrointestinal Disability

The Veteran stated on his March 2007 claim that manifestations of a gastrointestinal disability started in 1971.  The Veteran contended either a direct relationship to service connection (occurrence in-service) or possible relationship of PTSD in the June 2007 addendum statement.

An August 2005 private treatment record reported gastrointestinal problems and the private records from his family doctor intermittently report prior medical history of gastroesophageal reflux disease (GERD) or G-I back to May 2006, although not in December 2005 or before.  Gastroesophageal reflux disease was first noted in VA treatment records in April 2012.  Requested treatment records from a gastroenterologist resulted in colonoscopy records and no other relevant treatment records.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to report lay observable symptoms of acid reflux, GERD, or other gastrointestinal disability such as heart burn, pain, vomiting, or other like symptoms.

Here, the Veteran has not claimed in-service occurrence of these symptoms, instead noting that they emerged about three years after service in 1971.  Even accepting that date, for which there is no evidence besides the lay statements to support, it would not support a finding of service connection.  There is no evidence of in-service emergence and the Veteran denied relevant issues at separation and the military examiner noted "normal" in the relevant areas during the separation examination. 
The Veteran alleged some possible secondary relationship to PTSD.  The Veteran's report of a relationship between PTSD and gastrointestinal disability is not competent.  As inferred from statements in the relevant section for PTSD above, the Veteran never reported his understanding of an association or relationship between gastrointestinal disability disabilities and PTSD to his mental health treatment clinicians.  The Veteran did not state the basis for his opinion regarding etiology.  

The Veteran is not competent to report the etiology of a gastrointestinal disability (as opposed to an onset date of lay observable symptoms) as he does not have any medical training or experience, and did not state upon what information such a conclusion could be based.  He did not indicate that he was told of this relationship in his specific case by any of his attending clinicians.  Therefore, as the etiology of a gastrointestinal disability is not lay observable, the Veteran's statements are not probative. 38 C.F.R. § 3.159 (a).

The Board has considered the Veteran's lay statements.  At this time, there is no competent evidence that the remote onset of a gastrointestinal disability occurred in service or is otherwise related to service.  At separation, the Veteran had a normal examination for the relevant areas and did not report to the examiner any relevant issues when instructed to and signed a statement to that effect.  

For the foregoing reasons, the preponderance of the evidence is against the claim(s) for service connection for gastrointestinal disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for gastrointestinal disability must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

The Veteran had complaints of back pain in service in May 1967.  X-ray was negative and the treating doctor reported "more pain than physical findings."  The Consultation report noted accident while lifting as well as a fall.  The Veteran had full range of motion with no muscle spasm with some tenderness at L5-S1.  Assessment was "mild L-S strain at most".

The Veteran's August 1969 Report of Medical Examination at separation had all clinical evaluations checked as "normal" excepting a note of a lateral knee body mark, scar, or tattoo.  The Veteran signed below the following statement: "I certify that I have been informed of and understand the provisions of BUMED INSTRUCTIONS 6120.6B."  See Real vs. US, 906 F.2d 1557, 1559 (Fed. Cir. 1990) (noting that this instruction "informed the service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician").

The Veteran contended that he experience chronic back pain since an injury in service in 1967. See March 2007 claim; June 2007 addendum statements.

In a December 2003 treatment note, the medical professional reported "mechanical low back pain due to spondylosis," and the Veteran reported back pain in a February 2005 treatment note.  In another group of private treatment notes there is no report of lower back pain ("LBP" in section limited "B[ack] & E[xtremities]")) and the nurse practitioner did not circle the relevant section for "osteoarthritis" in private records dated October 2006 and before.  A MRI of the Lumber Spine from December 2006 showed "multilevel degenerative disc space narrowing involving the lumbar spine, primarily within the upper lumbar spine.  The L4-5 and L5-S1 disc spaces are relatively well maintained. There is no evidence of fracture. The conus is grossly normal."  

A February 2010 VA treatment note indicated the Veteran's report of an onset around 2001, worsening to severe level more recently.  Radiographs had been obtained in January 2010 and showed "[m]ultilevel chronic disc degeneration of the visualized spine with multilevel mild or moderate disc space narrowing and marginal endplate spurring." Assessment was "Chronic LBP due to multilevel DDD and facet arthroplasty, with mechanical factors of morbid obesity, deconditioning, and flexion contractures of hips and knees[.]  Recommendation is made for a lumbar MRI, prone stretching, progressive exercise, and weight loss." (Internal spelling errors corrected).  The Veteran, in a February 2012 VA treatment note, reported his "spine/back pain is intensely painful from degenerative discs for approximately the last five years." 

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to report back pain.

Here, however, his statements are inconsistent and warrant low probative weight.  The Veteran did not report back pain at separation, as he signed a statement noting that he should report any serious medical problems to the examining physician.  The examining physician at separation noted no issues of the back.  The Veteran gave onset several decades later in medical records for pain and arthritis than reported in his claim for compensation.  There is no evidence of treatment for back pain or arthritis until multiple decades after service and the Veteran has not shown complaints in either medical treatment records or by probative lay statement since service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

As such, while the Board has considered the Veteran's lay statements, to the extent he argues continues symptoms since service, such statements lack credibility; they do not outweigh the medical evidence, which reports first treatment in the 2000s.  In treatment records, the Veteran himself gave an onset of pain around the year 2000 followed by a diagnosis of arthritis in the mid-2000s.

At this time, there is no probative evidence the remote onset of arthritis occurred in, or within one year of, service or are otherwise related to service.  In addition, the findings at separation were normal, he did not have characteristic manifestations sufficient to identify the chronic disease entity, arthritis. 38 C.F.R. § 3.303(b).  

Back pain is shown in service, but it resolved prior to discharge from active service.  At separation, the Veteran had a normal examination for the relevant areas.  When instructed to tell the physician of any medical issues, he declined to mention back pain.  In addition, the normal findings at separation establish that he did not have continuity of symptomatology.  There is no probative evidence of either back pain or arthritis until multiple decades after service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for a lumbar spine disability must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Obstructive Sleep Apnea

The Veteran claimed sleep disorder/apnea either since service or caused by PTSD.  See June 2007 lay statements submitted with claim ("I request the VA open a claim for disability compensation benefits for sleep disorder, possibly sleep apnea, as a direct service-connected disability, and possibly secondary to a mental disorder/PTSD. I quit breathing at night, and sometimes wake up gasping for air.").  

The first treatment note appears to be from August 2005.  There is an August 2005 private treatment record reporting an impression of "hypersomnia with sleep apnea" with no onset date.  Private treatment records from earlier that decade note only insomnia and do not note other sleep issues or apneas.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to report lay observable symptoms of sleep apnea, such as waking up gasping for air.

The Veteran alleged, on his March 2007 claim, that "sleep disorder" (accepted here as sleep apnea) began in 1987.  Therefore, the Veteran has not claimed in-service occurrence of these symptoms, instead noting that they, at the earliest, emerged about two decades after service.  Even accepting 1987 as a start date, for which there is no evidence besides the lay statements to support, it would not support a finding of service connection.  There is no evidence of in-service emergence and the Veteran denied relevant issues at separation and the military examiner noted no problems in the relevant areas during the separation examination. 

The Veteran alleged some possible link to PTSD.  The Veteran is not competent to report of an etiological relationship between PTSD and sleep apnea.  As inferred from statements in the relevant section for PTSD above, the Veteran never reported an association or relationship between sleep apnea (as opposed to insomnia) and PTSD to his mental health treating clinicians.  The Veteran did not state on what information his opinion is based.  

The Veteran himself is not competent to report the etiology of sleep apnea (as opposed to the date of onset of lay observable symptoms) as he does not have any medical training or experience, and did not state upon what information such a conclusion could be based.  Therefore, as the etiology of sleep apnea is not lay observable, the Veteran's statements are not probative. 38 C.F.R. § 3.159(a).

The Board has considered the Veteran's lay statements, to the extent he argues continues a relationship with service or secondary to PTSD, such statements warrant low probative weight.  At this time, there is no competent and probative evidence that the remote onset of sleep apnea occurred in service or is otherwise attributable to service.  At separation, the Veteran had a normal examination for the relevant areas and did not report to the examiner any relevant issues when instructed to and signed a statement to that effect.  There is no competent evidence of sleep apnea until many years post service and no probative evidence showing a relationship to PTSD.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for gastrointestinal disability must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 50 percent rating, but not higher, for PTSD prior to October 31, 2011 is granted.  

A 70 percent rating, but not higher, for PTSD after October 2011 is granted.  

A rating for diabetes mellitus type 2 greater than 10 percent prior to June 20, 2011 and greater than 20 percent from June 20, 2011 is denied.

Entitlement to service connection for a gastrointestinal disability is denied.

Entitlement to service connection for a respiratory disability is denied

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease, is denied.

Entitlement to service connection for obstructive sleep apnea is denied.


REMAND

The Veteran was severely ill and was periodically hospitalized in the last several years of his life, missed several examinations, and was attempting to reschedule them at the time of his death.  For the below disabilities, the Veteran raised theories indicating a disability may be associated with another service-connected disability and a medical opinion based on the evidence of record is necessary to decide the claim.

The Veteran claimed his erectile dysfunction was caused by service connected diabetes or his mental health disorder.  It could possibly also be a complication of medication.  There are medical records of the Veteran receiving medication for erectile dysfunction.  Erectile dysfunction may be a  side effect from a variety of medications and a well-known complication of diabetes.  As a result, an opinion is necessary to adjudicate this matter.

The Veteran's lower extremities (termed on the cover page as "bilateral foot, ankle, and leg disabilities") was described by the Veteran as "burning and hurt constantly," which may be a neurological symptom.  The Veteran was treated for diabetic issues, including with his feet during the pendency of the claim, and lower extremity neurological symptoms may be complications diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to appropriate medical professional(s) to address the etiology of the Veteran's erectile dysfunction and lower extremity (foot, ankle, or leg) disabilities.  Request that they review the claims file and provide opinions as follows: 

a.  The examiner(s) should identify all specific diagnoses and pathologies for erectile dysfunction and foot, ankle, and leg symptoms.  Request that the examiner(s) provide an opinion whether it is at least as likely as not (50 percent probability or more) that these disorders were caused or aggravated by any aspect of service, or were caused or aggravated by service- connected disabilities including diabetes, PTSD, coronary artery disease, or medications prescribed for the disorders. 

3. Undertake any additional development necessary and readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Appellant and her representative should be provided a Supplemental Statement of the Case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


